Dismissed and Memorandum Opinion filed August 25, 2011.
 
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00529-CV
____________
 
JASON RAY BRANNON A/K/A MICHAEL EARL SHORT, Appellant
 
V.
 
HARRIS COUNTY, Appellee
 

 
On Appeal from the 129th District Court
Harris County, Texas
Trial Court Cause No. 2011-21469
 

 
M E M O R
A N D U M  O P I N I O N
On February 28, 2011, appellant filed a pro se motion
to proceed in forma pauperis, asserting his inability to pay filing fees
and costs for service of his petition for expunction of his criminal record. 
On May 16, 2011, the trial court signed an order sustaining Harris County’s
contest to appellant’s affidavit of inability to pay court costs.  On June 14,
2011, appellant filed a pro se notice of appeal from that order.  
Generally, appeals may be taken only from final judgments.  Lehmann
v. Har‑Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory
orders may be appealed only if permitted by statute.  Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  
On July 21, 2011, this court advised the parties that it
appeared that this court lacked jurisdiction over this attempted appeal, and we
ordered a partial clerk’s record so that we could determine our jurisdiction.  See
Tex. R. App. P. 42.3(a).  The record was filed on August 15, 2011, and it
contains no final, appealable order.  The record reveals that no judgment has
been signed, and the suit remains pending.  The trial court’s order sustaining
the contest to appellant’s affidavit of indigence is an interlocutory order
that is not subject to appeal.  Therefore, we are without jurisdiction over
this appeal.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.